DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 09/30/2022 has been entered. Claims 1-3, 5-30 are pending. Claims 3, 12-13, and 16-29 are withdrawn. Claim 4 has been canceled. Amendments to the claims have overcome 112a and 112d rejections previously set forth. However, the 112(b) rejection to claim 1 (paragraph 11 of rejection dated 03/30/2022) was not addressed in the amendments and is copied below. Amendments to the claims have introduced new 112(a) and 112(d) rejections set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-11, and 14-15 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claims 1 and 30, The specification does not appear to provide support for an embodiment where the first anode of the stack is not perforated, and a second anode of the stack is perforated. Applicant cites instant [0051]-[0052], [0061], and Fig. 6 to show support for this amendment. These citations generally teach that in some embodiments the anode is without perforations, and in some embodiments, it includes perforations. There is nothing that suggests wherein these embodiments are to be combined or wherein the first anode in the stack specifically is different from the next anode. Similarly, the instant Fig. 6 simply shows alternate embodiments and does not suggest combining the embodiments as in the new claim limitation.
Claims 2, 5-11, and 14-15 are rejected by nature of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation Claim 1 recites in the 4th to last line, “…second surface of the current collector being an outermost surface…” in the 2nd to the last line.  There is insufficient antecedent basis for this limitation (“the current collector”) in the claim, since there are previous recitations of a first and second cathode current collector each having a first active material layer on a first surface. Thus, it is not clear to which cathode current collector this limitation is referring. For the sake of examination, it is taken to read on either the first or second cathode current collector.
Claims 2, 5-11, and 14-15 are rejected by nature of dependency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended claim 1 recites “wherein a first anode of the stack is not perforated, and a second anode of the stack is perforated”.  However, claim 6 recites “wherein each anode of the stack is perforated” which is contradictory and does not include all of the limitations from the claim from which it depends, which requires at least the first anode of the stack to be not perforated.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., (US 20170104207 A1) hereinafter Rubino, in view of Roumi (US20170309918A1).
Regarding Claim 1, Rubino discloses a battery (Rubino [0002], Fig. 4), comprising: 
A cathode [0021], an electrolyte [0039], and an anode [0019], the anode comprising active material on a current collector [0020], and the cathode comprises a first and second current collector [0035], 
wherein the first and second cathode current collectors are perforated [0028]; 
the cathode comprises a first active material layer “18” on a first surface (side 1) of each of the first and second current collectors [0030] and a second active material layer “20” on a second surface (side 1) of the first and second current collectors [0030];
the first active material layers “18” on the first surfaces “18” [0030] of the first current collector and the first active material layer “18” on the first surface of the second current collector are adjacent to each other, since they are stacked back to back in contact with one another [0035],
wherein the first active material layer “18” has a different amount of material per area as the second active material layer “20” [0031]. Rubino teaches wherein the sandwich cathode, wherein the higher loading amount material (second active material layer) [0031] is sandwiched between relatively lower loading amount (first active material layer) [0031], [0035] can lead to increased energy density and increased discharge capacity [0010]. Rubino further discloses wherein the battery is arranged as a stack of a plurality of anodes and cathodes [0037], but does not explicitly teach an example where the cathode is on an end.
As such, it would have been obvious to arrange the cathode as a top or bottom electrode of a stack of anodes and cathodes, as it would have been expected that the battery would be able to operate in any such arrangement, see MPEP 2144.04(VI)(C).
Thus, when arranged with the second active material layer on a second, outer surface of each cathode current collector as taught by Rubino [0030], the second active material layer on the second surface of the current collector is an outermost surface of the cathode opposite the anode, since it is on the outer facing surfaces of the pair current collectors, rather than in the interior of the pair of current collectors.
While Rubino discloses the anode current collector [0037], it does not explicitly disclose wherein a first anode of the stack is not perforated, and a second anode of the stack is perforated.
In a similar field of endeavor as it pertains to stacked perforated electrode arrangements [0006], Roumi discloses a first current collector “51” of the stack is a primary current collector [0094] and is in the form of a sheet or plate [0040], Fig. 5B which is taken to be not perforated compared to a mesh, and the second anode current collector, auxiliary current collector “18” [0191], which are perforated, mesh, or porous [0191], which allows for easy passage of ions [0189]. Roumi teaches wherein this primary current collector at the end of the anode allows for easy electrical connection to an external electronic circuit via tab [0303].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first anode current collector of the stack of Rubino to not have perforations, and the second anode of the stack to have perforations, as taught by Roumi, to allow for electrical connection to an external circuit with the first anode current collector while also allowing for good ion conductivity within the battery stack. 
Regarding Claim 2, Rubino discloses all of the claim limitations as set forth above. Rubino further teaches wherein the perforations may be a number of different shapes including circles (Rubino [0029]). Rubino teaches that the perforations can be obtained by photoetching or mechanically pressing/punching [0029] and all are suitable perforation shapes expected to have the same result, since the perforations allow ion exchange [0029].
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable shape of the perforations of the current collector, such as circular perforations as taught by Rubino in order to provide the necessary ion diffusion to the current collector, and one of ordinary skill in the art would have a reasonable expectation that such a shape would be suitable.
Regarding Claim 5, Rubino discloses all of the claim limitations as set forth above. Rubino further discloses wherein each of the cathode current collectors are perforated [0028].
Regarding Claim 6, Rubino discloses all of the claim limitations as set forth above. While Rubino discloses the anode current collector [0037], it does not explicitly disclose a perforated anode current collector.
While Rubino discloses the anode current collector [0037], it does not explicitly disclose wherein each anode of the stack is perforated.
In a similar field of endeavor as it pertains to stacked perforated electrode arrangements [0006], Roumi discloses interior anode current collectors, auxiliary current collector “18” [0191], which are perforated, mesh, or porous [0191], which allows for easy passage of ions [0189]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each of the interior anodes of the stack to have perforations, as taught by Roumi, to allow for good ion conductivity within the battery stack. 
Regarding Claim 8, Rubino discloses all of the claim limitations as set forth above. Rubino further discloses wherein each the cathode of the stack comprises a first type of active material layer “18” on a first surface of each of the first and second current collectors [0030] and a second type of active material layer “20” on a second surface of the first and second current collectors [0030]. 
Regarding Claim 10, Rubino discloses all of the claim limitations as set forth above. Rubino further discloses wherein the first active material layer is different than the second active material [0030].

Claims 7, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., (US 20170104207 A1) in view of Roumi (US20170309918A1) as applied to Claim 1 above, and further in view of Amiruddin et al., (US 20130043843 A1) hereinafter Amiruddin.
Regarding Claim 7, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. Thus, it is taken that all of the cathodes, including the outer surface of the outermost cathodes of the stack comprise the prelithiation material. It is noted that the claim does not explicitly require a silicon dominant anode, only that the active material be capable of prelithiating a silicon anode. As such, since the material of Amiruddin is capable of prelithiating a silicon-dominant anode, the claim limitation is met.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the outermost cathodes of the stack comprise active material that prelithiate silicon dominant anodes as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability.  
Regarding Claim 9, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, in addition to an active materiel for (lithium) cycling of the battery [0027], such that there is increased cycling stability [0025] for a battery having high capacity density [0003. Since the active materials are considered to be mixed and applied to both sides of the current collectors [0110], thus it is taken that each cathode of the stack comprises a first type of active material on at least a first surface of each of the current collectors and a second type of active material on at least a second surface of each of the current collectors, that all of the cathodes comprise the prelithiation material and the lithium cycling material. It is noted that the claim does not explicitly require a silicon dominant anode, only that the active material be capable of prelithiating a silicon anode. As such, since the material of Amiruddin is capable of prelithiating a silicon-dominant anode, the claim limitation is met.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a first prelithiating cathode material, and a second lithium cycling cathode material as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability.
Regarding Claim 11, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, in addition to an active material for cycling of the battery [0027] reading on lithium cycling, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. Since the active materials are considered to be mixed and applied to both sides of the current collectors [0110], thus it is taken that each cathode of the stack comprises a first type of active material on at least a first surface of each of the current collectors and a second type of active material on at least a second surface of each of the current collectors. The Examiner notes that “that prelithiate silicon-dominant anodes” is functional language that does not provide structure to the claimed product. Patentability of product claims is based on the structure of the claimed product. Because this limitation does not provide any additional structure to the claimed product, it does not provide any additional patentable distinctiveness to the claim. That said, the claim does not explicitly require a silicon dominant anode, only that the active material be capable of prelithiating a silicon anode. As such, since the material of Amiruddin is capable of prelithiating a silicon-dominant anode, the claim limitation is met.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the first type of active material includes one for prelithiating silicon dominant anodes and a second type of active material for lithium cycling as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability.  
Regarding Claim 15, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes or a formation process thereof. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, in addition to an active material for cycling of the battery [0027] reading on lithium cycling, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. Amiruddin further discloses wherein a formation process of the battery [0082] is performed with a charge rate of preferably C/15 to 2C [0092] which overlaps with the claimed range of less than 1C. Amiruddin further discloses the formation process occurs at this charge rate in order to bring the battery up to activation voltage [0091] and can improve the cycle life of high voltage lithium ion batteries [0092].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the first type of active material includes one for prelithiating silicon dominant anodes and a second type of active material for lithium cycling as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability and further to select a charge rate that falls within the claimed range in order to bring the battery up to activation voltage and improve the cycle life of the battery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., (US 20170104207 A1) in view of Roumi (US20170309918A1) as applied to Claim 1 above, further in view of Amiruddin et al., (US 20130043843 A1), and Lopez et al., (US 20110111294 A1) hereinafter Lopez, incorporated in Amiruddin by reference.
Regarding Claim 14, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an anode comprising 50% or greater silicon by weight.
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the outermost cathodes of the stack comprise active material that prelithiate silicon dominant anodes as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability.  
However, Amiruddin is silent with regards to the specific content of silicon in such an anode. Amiruddin further references Lopez (Amiruddin [0052]) which teaches one of such suitable silicon anodes in more detail. 
Lopez in a similar field of endeavor as it pertains to lithium supplemented battery anodes (Lopez [0003]) teaches a suitable silicon anode comprising at least 75 wt% silicon based active material [0115] which is, e.g. nanoporous silicon [0130], falling within the claimed range of 50% or greater silicon by weight. Lopez further teaches wherein such a silicon anode in combination with supplemental lithium can compensate for the irreversible loss from a silicon electrode as well as stabilize high capacity, lithium rich positive electrode active materials [0031] leading to high specific capacities for both the positive electrode and the negative electrode [0031]. 
It would have been obvious to one of ordinary skill in the art to use the specific silicon anode material taught by Lopez as the generic anode material in the battery of Modified Rubino in order to ensure good cycling with the positive electrode while maintaining high capacity. Furthermore, the skilled artisan would have a reasonable expectation that a high silicon anode material, such as the one of Lopez would still be suitable to cycle lithium ions with the positive electrode active material of Amiruddin, since Amiruddin specifically cites it as such.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al., (US 20130043843 A1), in view of Lopez et al., (US 20110111294 A1), incorporated by reference, Rubino et al., (US 20170104207 A1) hereinafter Rubino, and Roumi (US20170309918A1).
Regarding Claim 30, Amiruddin discloses a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], an electrolyte [0004], and a negative electrode (anode) [0004], 
and discloses an embodiment wherein the battery is comprised of multiple positive and negative electrodes [0051], thus reading on a plurality of cathodes and anodes, each of the anode comprising an active material that is cast as a thin film onto a current collector [0055], and wherein one embodiment, the at least one of the current collectors is a metal grid [0055] which is an example of being perforated. Amiruddin further discloses wherein the anode active material may be selected from suitable intercalation materials such as silicon [0055], but is silent with regards to the specific content of silicon in such an anode. Amiruddin further incorporates by reference Lopez [0052] which teaches one of such suitable silicon anodes in more detail. 
Lopez in a similar field of endeavor as it pertains to lithium supplemented battery anodes (Lopez [0003]) teaches a suitable silicon anode comprising at least 75 wt% silicon based active material [0115] which is, e.g. nanoporous silicon [0130], falling within the claimed range of 50% or greater silicon by weight. Lopez further teaches wherein such a silicon anode in combination with supplemental lithium can compensate for the irreversible loss from a silicon electrode as well as stabilize high capacity, lithium rich positive electrode active materials [0031] leading to high specific capacities for both the positive electrode and the negative electrode [0031]. 
It would have been obvious to one of ordinary skill in the art to use the specific silicon anode material taught by Lopez as the generic anode material in the battery of Amiruddin in order to ensure good cycling with the positive electrode while maintaining high capacity. Furthermore, the skilled artisan would have a reasonable expectation that a high silicon anode material, such as the one of Lopez would still be suitable to cycle lithium ions with the positive electrode active material of Amiruddin, since Amiruddin specifically cites it as such.
Amiruddin discloses wherein active material is applied to both sides of the current collector (Amiruddin [0110]), but is not particularly limiting as long as it is still able to satisfactorily store and release energy. However, Amiruddin is silent regarding an example wherein an active material on a first surface of a cathode current collector has a different amount of material per area as an active material on a second surface of the cathode current collector. Amiruddin discloses wherein active material is applied to both sides of the current collector [0110], but is not particularly limiting as long as it is still able to satisfactorily store and release energy. However, Amiruddin is silent regarding an example wherein an active material on a first surface of a cathode current collector has a different amount of material per area as an active material on a second surface of the cathode current collector, and wherein each cathode comprises a first and second current collector. 
In a similar field of endeavor as it pertains to perforated current collectors (Rubino [0029) for batteries [0002], Rubino teaches wherein the cathode comprises a first and second current collector [0035], wherein the cathode current collectors are perforated [0028], and the cathode comprises a first active material layer “18” on a first surface of each of the first and second current collectors [0030] and a second active material layer “20” on a second surface of the first and second current collectors [0030], the first active material layer on the first surface of the first current collector and the first active material layer on the first surface of the second current collector are adjacent to each other, since they are stacked back to back [0035]. Rubino further teaches wherein the first active material layer “18” has a different amount of material per area as the second active material layer “20” [0031]. Rubino teaches wherein the sandwich cathode, wherein the higher loading amount material (second active material layer) [0031] is sandwiched between relatively lower loading amount (first active material layer) [0031], [0035] can lead to increased energy density and increased discharge capacity [0010]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each cathode of Amiruddin to include a first and second current collector, wherein an active material on a first surface of a cathode current collector has a different amount of material per area as an active material on a second surface of the cathode current collector, and wherein the first active material layers on each of the first surfaces of the first and second current collector are adjacent to each other as taught by Rubino in order to increase energy density and discharge capacity.
Amiruddin further discloses wherein the battery can be in a form of multiple positive and negative electrodes in a stack [0051] and in a non-limiting example discloses wherein the electrodes are alternating with negative electrodes at the ends [0110], or can alternatively be arranged in a jelly-roll type electrode assembly [0061]. 
As such, it would have been obvious to arrange the cathode as a top or bottom electrode of a stack of anodes and cathodes, as it would have been expected that the battery would be able to operate in any such arrangement, see MPEP 2144.04(VI)(C). Thus, when arranged with the second active material layer on an outer surface of each cathode current collector as taught by Rubino [0030], the second active material layer on the second surface of the current collector is an outermost surface of the cathode opposite the anode.
Amiruddin discloses at least one of the current collectors is a metal grid [0055] which is an example of being perforated. However, it does not explicitly disclose wherein a first anode of the stack is not perforated, and a second anode of the stack is perforated.
In a similar field of endeavor as it pertains to stacked perforated electrode arrangements [0006], Roumi discloses a first current collector “51” of the stack is a primary current collector [0094] and is in the form of a sheet or plate [0040], Fig. 5B which is taken to be not perforated compared to a mesh, and the second anode current collector, auxiliary current collector “18” [0191], which are perforated, mesh, or porous [0191], which allows for easy passage of ions [0189]. Roumi teaches wherein this primary current collector at the end of the anode allows for easy electrical connection to an external electronic circuit via tab [0303].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first anode current collector of the stack of Amiruddin to not have perforations, and the second anode of the stack to have perforations, as taught by Roumi, to allow for electrical connection to an external circuit with the first anode current collector while also allowing for good ion conductivity within the battery stack. 

Response to Arguments
Applicant’s arguments, filed 09/30/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Rubino have been fully considered and are persuasive since Rubino does not teach all of the new claim limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Rubino in view of Roumi. Additionally, a new ground(s) or rejection is made under 112(a) since the specification does not seem to provide adequate support for the embodiment envisaged by the new claim limitation. 
Applicant’s arguments, filed 09/30/2022, with respect to the rejection(s) of claim(s) 30 under 35 USC 103 over Amiruddin in view of Lopez and Rubino have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Amiruddin in view of Lopez, Rubino and Roumi. Additionally, a new ground(s) or rejection is made under 112(a) since the specification does not seem to provide adequate support for the embodiment envisaged by the new claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722